Dismissed and Opinion Filed August 18, 2015




                                           Court of Appeals
                                                           S     In The


                                    Fifth District of Texas at Dallas
                                                      No. 05-15-00978-CR
                                                      No. 05-15-00979-CR
                                                      No. 05-15-00980-CR

                                          SENRICK WILKERSON, Appellant
                                                       V.
                                           THE STATE OF TEXAS, Appellee

                            On Appeal from the Criminal District Court No. 3
                                         Dallas County, Texas
                    Trial Court Cause Nos. W08-60213-F, W10-01183-F, W10-01184-F

                                          MEMORANDUM OPINION
                                       Before Justices Bridges, Lang, and Schenck
                                               Opinion by Justice Bridges
            Senrick Wilkerson was convicted of compelling prostitution, sexual performance by a

child, and sexual assault of a child. The trial court sentenced him to eight years’ imprisonment

in each case. The convictions were affirmed on direct appeal. Wilkerson v. State, No. 05-11-

00060––00062-CR, 2012 WL 2877623 (Tex. App.––Dallas July 16, 2012, pet. ref’d) (not

designated for publication).1 The Court now has before it appellant’s pro se “motion for appeal”

from the trial court’s presumed denial of his pro se motion to vacate the judgments. We

conclude we have no jurisdiction over the appeals.

     1
         The order denying his motion for post-conviction DNA testing in trial court nos. F10-01183-J and F10-01184-J was also affirmed on
direct appeal. Wilkerson v. State, Nos. 05-14-00007–00008-CR, 2015 WL 139387 (Tex. App.–– Dallas Jan. 12, 2015, no pet.) (mem. op., not
designated for publication).
       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. “The standard to determine whether an appellate court has jurisdiction to hear and

determine a case ‘is not whether the appeal is precluded by law, but whether the appeal is

authorized by law.’” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting

Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008)). The right to appeal in a

criminal case is a statutorily created right. See McKinney v. State, 207 S.W.3d 366, 374 (Tex.

Crim. App. 2006); Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004). See also TEX.

CODE CRIM. P. ANN. art. 44.02 (West 2006) (providing right of appeal for defendant); TEX. R.

APP. P. 25.2(a)(2) (rules for appeal by defendant). Appellate courts may consider appeals by

criminal defendants only after conviction or the entry of an appealable order. See Wright v.

State, 969 S.W.2d 588, 589 (Tex. App.––Dallas 1998, no pet.).

       The trial court has not issued an order ruling on appellant’s motion to vacate the

judgments.    Moreover, the motion is a collateral attack on the judgments of conviction.

Therefore, even had the trial court issued a written order denying the motion, the order would not

be appealable to this Court. The post-conviction habeas corpus procedure set out in Texas Code

of Criminal Procedure is the sole procedure by which to collaterally attack final felony

convictions, and this Court does not have jurisdiction over such proceedings. See TEX. CODE

CRIM. P. ANN. arts. 11.05, 11.07 (West 2015).




                                                 –2–
       We dismiss the appeals for want of jurisdiction.




Do Not Publish                                      /David L. Bridges/
TEX. R. APP. P. 47                                  DAVID L. BRIDGES
150978F.U05                                         JUSTICE




                                              –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                       On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-15-00978-CR        V.                       Trial Court Cause No. W08-60213-F.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered August 18, 2015.




                                             –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                       On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-15-00979-CR        V.                       Trial Court Cause No. W10-01183-F.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered August 18, 2015.




                                             –5–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                       On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-15-00980-CR        V.                       Trial Court Cause No. W10-01184-F.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered August 18, 2015.




                                             –6–